Judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of a violation of section 183 of the Sanitary Code (public nuisance), reversed on the law, information dismissed and fine remitted. In view of the location of the defendant’s machinery, the nature of its use, the manner of installation, and the character of the neighborhood, considered with the nature of the evidence as to the actual cause of the vibration complained of, there was a failure to establish the guilt of the defendant beyond a reasonable doubt. Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ., concur.